Citation Nr: 1624604	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral foot and toe, bilateral ankle, bilateral knee, and right hip joint pain due to an undiagnosed illness or other qualifying chronic disability.

3.  Entitlement to service connection for loss of hand grip, muscle weakness, fatigue, and swelling of body parts (claimed to include swelling in hands, penis, and tongue) due to an undiagnosed illness or other qualifying chronic disability.

4.  Entitlement to service connection for residuals of a positive tuberculin skin test due to an undiagnosed illness or other qualifying chronic disability.

5.  Entitlement to service connection for a skin disorder (claimed as crawling feeling over upper torso and face) due to an undiagnosed illness or other qualifying chronic disability.
6.  Entitlement to service connection for memory loss due to an undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1981 to June 1996, to include service in Southwest Asia.  His decorations include the Kuwait Liberation Medal and the Southwest Asia Service Medal with 3 Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2006, the Veteran filed a claim for entitlement to service connection for eye twitches, joint aches and stiffness, muscle weakness, loss of hand grip, migratory swelling of body parts, and positive tuberculin test, related to his service near the Persian Gulf.  In a January 2007 rating decision, the RO denied the claims.  
In July 2009, the Veteran filed a claim for service connection for "Gulf War Syndrome ,"to include bilateral foot and toe, bilateral ankle, bilateral knee, and right hip joint pain; skin condition/disorder (face only); and memory loss.  In the June 2010 rating decision, the RO found that new and material evidence was submitted to reopen the claim for joint aches and stiffness.  However, service connection for bilateral foot and toe, bilateral ankle, bilateral knee, and right hip joint pain due to Gulf War Syndrome (previously claimed as joint aches and stiffness) was denied.  Further, the RO found that new and material evidence was not submitted to reopen the claims for service connection for loss of hand grip, right (dominant) muscle weakness, fatigue, and swelling of body parts (claimed to include swelling in hands, penis, and tongue), and a positive tuberculin skin test.  The RO also denied service connection for a skin condition/disorder (face only) and memory loss due to Gulf War Syndrome.  The Veteran has filed a timely substantive appeal to the September 2012 Statement of the Case pertaining to these issues.

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserved to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61, 997 (Oct. 7, 2010).

When there is an intervening change in the law or regulations that create a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously and finally denied and may be reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).  Thus, new and material evidence is not necessary to reach the merits of the Veteran's claims of entitlement to service connection for conditions due to his Persian Gulf service.  

The Board has broadened the Veteran's claim for PTSD as reflected on the title page to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In March 2015, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.  In April 2016, the Veteran was notified of his right to request another optional Board hearing.  The Veteran notified the Board that he did not want to have another hearing.  As such, the Board may proceed to a decision without any further hearing.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed below.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current acquired psychiatric disorder is related to stressful events he experienced while stationed in Southwest Asia.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and psychosis, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

Regarding stressor events/in-service injury, the Veteran has testified that while in Iraq, he observed deceased burnt and dismembered corpses, was aware that the anti-missiles weapons set up outside of his compound spotted incoming fire, and witnessed helicopters firing in front of him.  See id., pp. 3-6, 35-38.  He also had to draw weapons at armed enemy combatants and take prisoners.  See id., p. 40.  An August 1994 Clinical Exposure Questionnaire completed during active duty demonstrates that the Veteran witnessed casualties, scud attacks, and chemical alarms, and a January 1993 service treatment record notes the Veteran's report of stress.  Accordingly, the Board finds that there is credible supporting evidence that the claimed stressor events in service occurred.

Regarding current diagnosis, there is conflicting evidence of record.  Both the October 2009 and August 2011 VA examiners found that the Veteran did not have any current psychiatric diagnosis.  Significantly, as supportive rationale the August 2011 VA examiner highlighted the fact that the Veteran denied significant psychiatric symptoms in 1993 and 1994, but failed to comment on the Veteran's report of stress in January 1993, which renders this opinion of less probative value.  Moreover, a VA psychologist and the November 2010 VA contract examiner, also a psychologist, diagnosed the Veteran with PTSD based on the Veteran's reported symptomatology, which was similar to that reported to the other VA examiners.  See September 2010 VA treatment record.  Additionally, other VA clinicians have diagnosed the Veteran with major depressive disorder, and psychoses based on similar symptomatology.  See July and September 2010 VA treatment records.  Accordingly, the Board concedes the presence of a current acquired psychiatric disorder, including PTSD, major depressive disorder, and psychoses.  38 C.F.R. § 5107(b); 38 C.F.R. § 3.102.

Finally, the July 2010 VA clinician related the Veteran's PTSD to combat trauma, and the November 2010 VA examiner linked the Veteran's PTSD to his identified stressors.  Additionally, the September 2010 VA psychologist found that the Veteran's PTSD and major depressive disorder with psychotic features was consistent with those of other veterans who participated in war zone experiences similar to that of the Veteran.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and psychoses, are met.  Id.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder and psychosis, is granted.


REMAND

Regarding the remaining claims, the Veteran was afforded VA examinations in December 2006 and April 2010.  However, the Board does not find these examinations adequate because the examiners failed to provided opinions needed to adjudicate the claims under 38 C.F.R. § 3.303 and 38 C.F.R. § 3.317.  Accordingly, a new examination is warranted.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of VA treatment, to include any records from the Dallas VA Medical Center dated since January 2011.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral foot and toe, bilateral ankle, bilateral knee, right hip, loss of hand grip, muscle weakness, fatigue, and swelling of body parts, positive tuberculin skin test, skin, and memory loss conditions.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  All indicated tests and studies should be conducted, and all findings must be reported in detail.

Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a) Provide a current diagnosis for any and all bilateral foot and toe, bilateral ankle, bilateral knee, right hip, loss of hand grip, muscle weakness, fatigue, and swelling of body parts, positive tuberculin skin test, skin, and memory loss conditions found extant, to include bilateral pes planus, overuse syndrome, formication, possible bilateral wrist strain, bilateral foot metatarsalgia, plantar fasciitis, chronic strain of the metacarpophalangeal (MCP) joint in right thumb, and chronic strain of sacroiliac joints.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?  In addressing this question, the examiner must discuss the November 1988 service treatment record indicating that the Veteran had a swollen face, and one month prior, his right tongue was swollen, and the August 1994 service treatment records noting that Veteran's reports of fatigue and memory problems.

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  In addressing this question, the examiner must discuss the November 1988 service treatment record indicating that the Veteran had a swollen face, and one month prior, his right tongue was swollen; the June 1992 service treatment record noting that he had dermatitis of the arms and penis; the December 1993 service treatment record showing a diagnosis of genital warts; and the August 1994 service treatment records noting that Veteran's reports of fatigue and memory problems. 

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims and issue a Supplemental Statement of the Case (SSOC), as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


